Citation Nr: 0101206	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-21 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for heart disease with 
hypertension as secondary to the service-connected 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of the service 
connection claim currently perfected for appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for the reasons which 
follow, a remand is required.  

Upon review of the instant case, the Board finds additional 
development is required.  VA has a duty to assist the veteran 
in the development of his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
statutory duty to assist includes providing an appellant 
appropriate notice as to what type of evidence is needed to 
substantiate a claim as well as providing examinations or 
obtaining medical opinions when necessary.

Review of the evidence of record clearly indicates that the 
veteran has sought entitlement to service connection for 
"high blood pressure, heart attack, stroke, [and] heart 
bypass surgery" secondary to his service-connected 
psychiatric disability.  See VA Form 21-526, Statement in 
Support of Claim, dated in March 1998.  Review of the claims 
folder does not show that the veteran was subsequently 
notified of information needed to complete his claim.  For 
example, it does not appear that the veteran was either 
notified of what evidence regarding lay and/or medical 
evidence was necessary to substantiate his claims or that he 
was notified that there was a one year time limit to submit 
such evidence.  As such, pursuant to the Veterans Claims 
Assistance Act of 2000, the veteran is entitled to such 
evidentiary development.  

Review of the record shows that the veteran was service-
connected by the RO in January 1971 for a psychiatric 
disability, namely, "[h]ysterical neurosis, conversion 
type."  A 30 percent disability rating was assigned at that 
time, and has since remained in effect.  

The record is shown to include VA outpatient treatment 
records dated in December 1977 and March 1978.  The December 
1977 treatment record shows that the veteran was shown to 
have an elevated blood pressure reading at that time, and the 
March 1978 record, a quarterly progress note from the mental 
hygiene clinic located in Denver, Colorado, reveals that the 
veteran suffered from anxiety and depression from physical 
disabilities and loss of employment.  

Private medical evidence of record shows that the veteran has 
been treated on numerous occasions by several private 
physicians beginning in 1996 for several cardiac-related 
disorders, to include bilateral carotid stenosis, stroke, 
hypertension, and bypass surgery.  A December 1996 Emergency 
Department Report is shown to include diagnoses of congestive 
heart failure, chest pain, arteriosclerotic coronary vascular 
disease, and hypertension.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that entitlement to service connection may 
be granted for aggravation of a nonservice-connected 
condition by a service-connected condition.  This 
determination rests upon the meaning of disability, defined 
for this purpose as "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  See Allen v. Brown, 7 
Vet. App. 439, at 446 and 448 (1995).  

As such, pursuant to the provisions of the above-discussed 
Veterans Claims Assistance Act of 2000, as well as in order 
to comply with the statutory duty to assist, which includes 
the providing of notice and examinations or obtaining medical 
opinions when necessary, the veteran should be afforded a VA 
examination in an attempt to ascertain the nature, severity, 
and the etiology of, if possible, the cardiovascular-related 
disorders for which he is currently seeking service 
connection.

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for any 
and all of his claimed cardiovascular-
related disorders.  Non-VA records should 
be secured upon obtaining the appropriate 
release.  Once obtained, all records not 
already associated with the claims folder 
should be associated therein.  The 
veteran should also be informed that he 
may furnish additional evidence and 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

2.  Following completion of the above, 
the veteran should be afforded a VA 
examination(s) to be conducted by the 
appropriate specialist(s) to determine 
the current nature, extent, and 
manifestations of any cardiovascular-
related disorders, to specifically 
include hypertension, as well as any 
residuals of heart attack, stroke, and 
heart bypass surgery.  The claims folder 
and a copy of this Remand should be made 
available to the examiner for review 
before the examination.  Any indicated 
special studies should be accomplished, 
and clinical findings should be reported 
in detail.  The examiner is also 
requested to render an opinion as to 
whether it is as least as likely as not 
that the veteran's service-connected 
psychiatric-based disability caused or is 
aggravating any diagnosed cardiovascular-
related disorders, and, if so, what level 
of disability is attributable to 
aggravation per Allen, supra.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in compliance with the 
directives of this Remand and if they are 
not, the RO should implement corrective 
procedures.

6.  After undertaking any additional 
development deemed appropriate by the RO, 
the RO should re-adjudicate the issue on 
appeal, taking into account the Allen, 
supra, as well as all other applicable 
laws and regulations.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



